Citation Nr: 1733584	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-17 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, and anxiety with polysubstance abuse.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel

INTRODUCTION

The Veteran had active duty service from May 1967 to May 1971, to include service in the Republic of Vietnam from December 1969 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which in pertinent part denied service connection for PTSD.  

The Veteran testified at a Board hearing via videoconference before the undersigned Veterans Law Judge in August 2016.  

Lastly, the Board has recharacterized the PTSD issue on appeal as a generalized claim for any psychiatric disorder in order to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a July 2010 statement, the Veteran reported that in December 1969, on the day he arrived in Vietnam at Da Nang Airbase, the base came under attack by rockets, mortars, and small arms.  The Veteran reported he was placed in a bunker and was told to stay put, and that he was extremely frightened, had no idea what was happening, and that he was unarmed.  The Veteran's military personnel records showed that the Veteran's unit did arrive at Da Nang Airbase on December 22, 1969.  However, the AOJ has not yet attempted to verify this claimed stressor.  Thus, on remand, the AOJ should attempt to verify the Veteran's claimed stressor, to include verification of whether the Da Nang Airbase was attacked on December 22, 1969.  

Additionally, the Veteran underwent VA psychiatric examinations in November 2010 and March 2013.  The November 2010 and March 2013 VA examiners both found that the Veteran did not meet the criteria for a diagnosis of PTSD.  However, the Veteran subsequently underwent a private psychiatric evaluation in January 2015.  The private psychiatrist found that based on the Veteran's self-reported history, interview, and PTSD diagnostic scale, the Veteran met the criteria for a diagnosis of PTSD.  

Further, at the November 2010 examination, the examiner diagnosed the Veteran with major depressive disorder, but found it was less likely than not related to the Veteran's military service.  In support, the examiner stated there was evidence that the Veteran suffered from depression prior to entering the military due, at least in part, to a childhood marked by abuse and deprivation.  Additionally, at the March 2013 examination, the examiner again diagnosed the Veteran with major depressive disorder, and agreed with the November 2010 examiner's opinion and rationale.
However, the Veteran's service treatment records demonstrate that in his May 1967 enlistment examination, he was clinically evaluated and found to be psychiatrically normal.  Thus, the Board finds that the Veteran is presumed sound as to his psychiatric state on entrance into military service, and the Board cannot find at this time that there is clear and unmistakable evidence that a psychiatric disorder pre-existed military service.  See 38 U.S.C.A. § 1111 (West 2014).  

Further, VA treatment records also showed the Veteran has been diagnosed with anxiety and polysubstance abuse.  Neither the November 2010 or March 2013 VA examiners addressed these additional psychiatric disorders.

Thus, based on the above, the Board finds that the November 2010 and March 2013 VA examinations and opinions are inadequate, and a remand is necessary to obtain a new VA examination and an adequate medical opinion.  See Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

On remand, any outstanding VA treatment records should also be obtained.  See
38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Minneapolis VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  The AOJ should check with any appropriate records depositories in order to attempt to confirm whether the Da Nang Airbase came under attack on December 22, 1969 when the Veteran first arrived on base.  

3.  Schedule the Veteran for a VA examination to determine whether any current psychiatric disorder is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found at any time during the course of the appeal.

If PTSD is diagnosed on examination, the examiner should identify the stressor or stressors upon which the diagnosis of PTSD is based.  

For any other diagnosed acquired psychiatric disorder, to include major depressive disorder and anxiety, the examiner should opine whether such diagnosed psychiatric disorder at least as likely as not (50 percent or greater probability) began during or is otherwise the result of the Veteran's military service.  The examiner should take as conclusive fact that the Veteran did not have a psychiatric disorder on entrance into military service and is presumed sound as to psychiatric disability upon entry into military service.

If any acquired psychiatric disability is found to be related to military service, the examiner should opine whether the Veteran's alcohol and drug dependence is at least as likely as not (a) caused by, or (b) aggravated (i.e. worsened beyond the normal progression of that disease) by any of the diagnosed psychiatric disorders found.  

All opinions must be accompanied by an explanation.  

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for a psychiatric disorder.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.



The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



